Examiner’s Comment
Declaration
The declaration under 37 CFR 1.132 filed February 8, 2021 is sufficient to overcome the rejection of claims 1-3, 7-18 and 20 based upon the specific references applied under 35 U.S.C. 103. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-3, 7-18 and 20 are allowable over the prior art of record because the prior art does not teach or suggest a method of preparing a non-conductive substrate to allow metal plating thereon comprising the steps of: (a) conditioning, (b) applying and (c) etching as presently claimed, esp., the step of (a) conditioning the non-conductive substrate with a conditioning agent, wherein the conditioning agent comprises at least 10% by volume of a conditioner having a molecular weight of at least 1,000,000 g/mol. 
	The prior art does not contain any language that teaches or suggests the above. Garlough et al. teach SHADOW® Cleaner/Conditioners I-IV which do not have a molecular weight of at least 1,000,000 g/mol. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:30 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 13, 2021